Citation Nr: 1733241	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 40 percent since July 1, 2008, for lumbar disc disease, post-discectomy and fusion, on schedular and extraschedular basis.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction over the appeal now lies with the VA RO in Baltimore, Maryland.

The procedural history of these claims have been thoroughly set forth in the November 2007, December 2008, March 2012, and February 2017 Board remands. The case was remanded in February 2017 for additional evidentiary development. 

In addition to the matters noted above, the Veteran has appealed the denials of entitlement to service connection for bilateral hearing loss and a claim for additional dependent education assistance (DEA) benefits. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on the these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 






REMAND

This matter has been repeatedly remanded because the evidence suggests that the severity of the Veteran's service-connected back disorder has not stabilized and the Veteran has continuously argued he is unemployable as a result. The Veteran's service-connected lumbar disc disease, post-discectomy and fusion, is rated at 40 percent disabling under Diagnostic Code (DC) 5241. The matter was last remanded to obtain the Veteran's Social Security Administration (SSA) records, which indicate in part that he has been found disabled due to a back disorder, within the meaning of the SSA's applicable laws. Extraschedular consideration has been raised.

Accordingly, the claims are REMANDED for the following action:

1. Refer the claims to the VA's Director of Compensation for adjudication on an extraschedular basis. The Director is requested to provide adequate reasons and bases for any and all decisions. In evaluating the Veteran's claim, the Director is specifically asked to:

a) consider the combined impact of the Veteran's service-connected disabilities (i.e., lumbar disc disease and bilateral radiculopathy of the lower extremities);

b) discuss his current occupational capacity, given his employment history as a sales specialist.

* The Director should note the Veteran's consistent complaints of low back pain, including his inability to stand or walk without rest, and his inability to sit for prolonged periods without needing to change his position.

* The Director should note the inability of the Veteran's medical providers to adequately treat the Veteran's pain through various modalities, including pain medication, physical therapy, acupuncture and surgery. 

* The Director should note the examination reports from the January 2009, June 2014, and May 2016, examiners regarding the functional restrictions of the Veteran's lumbar disc disease. 

* The Director should review the available documentation from the SSA, with particular notice to the SSA's assessment that the Veteran's maximum sustained work capacity was "sedentary" and that he was capable of working in a sedentary position for six hours out of an eight hour day, but that given the Veteran's overall residual functional capacity (RFC), the Veteran could no longer perform in a position similar to his previous work position. The SSA granted the Veteran disability benefits as of March 2009. 

2. Following the above-directed development, re-adjudicate the Veteran's claims. Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).
 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


